Title: From Thomas Jefferson to Francis Eppes, 31 October 1790
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Monticello Oct. 31. 1790.

I set out for Philadelphia this week, and shall hope to recieve Jack there ere long. I shall not be housekeeping till I recieve my furniture from France. But that may be hourly expected, as it was to leave Paris the middle of July. I will write to you on my arrival  at Philadelphia, or as so[on] after as I get my house ready, that Jack may come for[ward.] I hope you will let me know what course you would rather prefer for him.—As Mr. Ross sent his accounts thro’ you, I trouble you to pass mine on to him. I leave them open for your perusal, and when perused, be so good as to stick a wafer in them, and send them to him by the first very safe hand. There is no article in my statement that is not solidly vouched. One only may perhaps be modified. That is the charge of 2883. ℔tobacco for short credit. That object is so entangled that I am not able to satisfy myself about it. It may, if wrong, reduce the balance due from Ross to me, to about £200. which set off against the tobacco balance I owe him of 23,000 ℔. will make us even.—Pray Dobson to have mercy, and forbearance, and to push Mr. Bannister’s representatives as much as possible. Mr. Dunbar assured me it should be the very first debt paid: and [it] would distress me extremely to find any other fund for the paiment of Mr. Dobson.—Tho’ I believe that I might possibly make out Jones’s debt by the sale of my Cumber[land] and Elkhill lands, and two or three more favourable crops, yet to relieve my mind, I think, on further consideration I shall sell 1000£ worth of negroes this time twelvemonth.—If tobacco is below 25/ this year, I determine to ship my Albemarle crop to James Maury. Our neighbors here ship to him every year, and he has never given them less than £15. to £19. for the tobacco made on our red land. He knows it’s quality so well, that he buys a good deal here himself.—My Bedford tobacco fired so much that I fear it would not do to ship.—I do not think it possible the chancellor should touch the interest due us in Cary’s bill. There is no circumstance, I think, which can give him foundation to do it.—Mr. and Mrs. Randolph join me in affections to yourself and family. They will be happy to see you at Monticello. I am dear Sir Your affectionate friend & servt.,

Th: Jefferson

P.S. I leave a charge with Mr. Lewis to remit you the amount of the bills (£ 19–6–10) which you have been so good as to pay for Polly. He will do it of the first proceeds of the crop.

